DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 19, 2020 has been entered.
Disposition of Claims
Claims 1-3, 5, 8-9, 12-16 & 18-22 are allowed.
Claims 4, 6-7, 10-11 & 17 are canceled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roger Chen on May 20, 2021.
The application has been amended as follows:
Claim 15 is amended to read as:
The powder gathering apparatus of claim 1, configured to gather powders from the prepreg or the copper-free laminate.
Response to Arguments
Applicant’s arguments, see Pages 5-9, filed November 19, 2021, with respect to the rejections under 35 U.S.C. § 103 of Claims 1-3, 5, 8-9, 12-16 & 18-22 have been fully considered and are persuasive in light of amendments to the claims. 
The rejections under 35 U.S.C. § 103 of Claims 1-3, 5, 8-9, 12-16 & 18-22 have been withdrawn. 
REASONS FOR ALLOWANCE
Claims 1-3, 5, 8-9, 12-16 & 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
A first relevant prior art, Herrman et al. (US 2001/0034189), teaches a grinding apparatus with two rotating plates, each plate comprising at least one member protruding from the plate, and a driving mechanism to drive each plate closer to or away from each other wherein said driving mechanism rotates each of the rotating plates.
A second relevant prior art, Kagawa et al. (U.S. 4,106,915), teaches a grinding plate with at least one spherical member protruding from the grinding plate.
A third relevant prior art, Huhmann (U.S. 5,062,177), teaches a rotating plate of two plate bodies with at least one member rotatably sandwich in between the two plate bodies.
A fourth relevant prior art, Palushi (US 2007/0232207), teaches a plate with a plurality of rails and a plurality of members and wherein each of the rails have at least one of the members.
A fifth relevant prior art, Rogers (US 2018/0015588), teaches a plate with a plurality of rails and a plurality of members and wherein each of the rails have at least one of the members.
A final relevant prior art, Takahashi et al. (U.S. 5,938,510), teaches a disc cleaner with a sieve and a powder container wherein the sieve is disposed in the powder container.
Herrman, Kagawa, Huhmann , Palushi, Rogers, Takahashi or any other prior art of record do not disclose, teach or suggest alone or in combination wherein the rails are concentric and circular rails with different sizes and arranged from inside to outside and wherein the sieve is located directly below and parallel to the two rotating plates.
Additionally, the combination of Herrman, Kagawa, Huhmann, Palushi, Rogers AND Takahashi into a single apparatus would destroy the functionality of the base apparatus of Herrman and would not be obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to combine the aforementioned prior art into a single apparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725